 

Exhibit 10.3

 

Time-Based Form of RSU Agreement

2019 Awards

Three-Year Vesting

 

[img001_v1.jpg]

 

INSPIRED ENTERTAINMENT, INC.



2018 OMNIBUS INCENTIVE PLAN

 

Restricted Stock Unit Award Agreement

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is entered into as
of January 28, 2019 (the “Grant Date”), and is between Inspired Entertainment,
Inc., a Delaware corporation (the “Company”), and [PARTICIPANT NAME] (the
“Participant”), an employee of the Company or one of its subsidiaries. Any term
capitalized but not defined in this Agreement shall have the meaning set forth
in the Inspired Entertainment, Inc. 2018 Omnibus Incentive Plan (the “Plan”).

 

1.           Grant of Units. In accordance with the terms of the Plan and
subject to the terms and conditions of the Plan and this Agreement, the Company
hereby grants to the Participant [NUMBER] Restricted Stock Units (each a “Unit”
and collectively, the “Units”).

 

2.           Vesting of Units. Subject to Section 20 of this Agreement, the
Units shall vest (i.e., the restrictions shall lapse) in one-third increments on
each of December 31, 2019, December 31, 2020 and December 31, 2021.
Notwithstanding the foregoing, and except as otherwise provided in Section 5 of
this Agreement or the Plan, if the Participant ceases to provide employment or
other services to the Company or a subsidiary of the Company for any reason, all
unvested Units shall be automatically and immediately forfeited and terminated.

 

3.           Settlement of Units. Within thirty (30) days of an applicable
vesting date, the Company will issue in certificated or uncertificated form to
the Participant a number of shares of the Company’s common stock (the “Stock”)
corresponding to the number of Units that vested, less the number, if any,
withheld in satisfaction of applicable withholding taxes as discussed in
Section 4.

 

4.           Taxes; Withholding Obligation.

 

(a)          The Participant shall be ultimately liable and responsible for all
federal, state, local or foreign income or employment taxes owed in connection
with the Units and/or required to be withheld, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Units. The Company makes no representation or undertaking
regarding the domestic or foreign tax treatment of the Participant in connection
with the grant or vesting of the Units, the issuance of shares of Stock upon
settlement of the Units or the subsequent sale of such shares of Stock. The
Company is not committed and is not under any obligation to structure the Units
to reduce or eliminate the Participant’s tax liability.

 

(b)         As a condition to the Company’s delivery of shares of Stock pursuant
to Section 3, the Participant shall be required to make appropriate arrangements
for the satisfaction of any applicable domestic or foreign tax or employment or
social insurance withholding obligation which may include tendering to the
Company a cash payment equal to the withholding amount due in accordance with
procedures adopted from time to time by the Company.  If withholding of taxes
and/or social insurance is required at the time of vesting and the Participant
has not made other arrangements satisfactory to the Company, the Company will
withhold from any shares deliverable upon the vesting of Units a number having a
Fair Market Value equal to the withholding taxes due.

 



 



 

5.           Effect of Termination of Employment/Service. If the Participant
ceases to provide employment or other services to the Company or a subsidiary of
the Company for any reason all unvested Units shall be automatically and
immediately forfeited and terminated; provided that, if there is a conflict
between this provision and the provisions of any employment (or similar)
agreement between the Company (or a subsidiary of the Company) and the
Participant in effect at the time of termination, the provisions of such
employment (or similar) agreement shall govern. Notwithstanding the foregoing,
in the event:

 

●the Participant ceases to provide employment or other services due to the
Participant’s death or

 

●a Change in Control occurs AND the Participant’s employment or other services
are terminated without Cause within the twelve (12) month period immediately
following such Change in Control (such that the Participant’s Units would
otherwise be cancelled (e.g., not be retained in accordance with Section 14(g)
of the Plan)),

 

the Participant’s unvested Units shall vest as of the date of such termination.

 

6.           Clawback. By accepting the award of Units, the Participant agrees
that the Company may recover some or all of the shares of Stock delivered with
respect to such award or recoup some or all of the value thereof via offset from
other amounts owed by the Participant to the Company or any of its Affiliates,
at any time in the three calendar years following delivery thereof, if and to
the extent that the Committee concludes that (i) U.S. federal or state law, the
laws of any other jurisdiction in which the Participant has been employed by or
providing services to the Company during the term of the award, or the listing
requirements of any exchange on which the Company’s stock is listed for trading
so require, or (ii) as required by Section 304 of the U.S. Sarbanes-Oxley Act of
2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act or otherwise after a restatement of the Company’s financial results as
reported to the U.S. Securities and Exchange Commission. By accepting an award
hereunder, and by accepting any delivery of shares of Stock hereunder, the
Participant agrees to promptly comply with any Company demand for recovery or
recoupment hereunder.

 

7.           Transferability of Units. Except as otherwise provided herein, the
Participant may not sell, transfer, pledge, assign or otherwise alienate or
hypothecate Units other than by will or the laws of descent and distribution or
equivalent laws in the jurisdiction of the Participant’s employment. Any attempt
to transfer Units in contravention of this Section 7 is null and void ab initio.

 

8.           Compliance with Securities Laws and other Requirements.
Notwithstanding anything herein to the contrary, if at any time the Company
determines that issuing or distributing shares of Stock would violate applicable
securities laws or other legal or regulatory requirements, the Company will not
issue or distribute such shares until such time as distribution of the shares
would not violate applicable securities laws and other requirements. The
Committee may declare any provision of this Agreement or action of its own null
and void, if it determines the provision or action fails to comply with the
applicable short-swing trading rules under the securities laws. As a condition
to issuing or distributing shares of Stock to the Participant, until such time
as such shares have been registered pursuant to an effective registration
statement under the securities laws, or an exemption from such requirements is
available, the Company may require the Participant to make such written
representations as it deems necessary or desirable to comply with applicable
securities laws.

 



2 



 

9.           No Limitation on Rights of the Company. The grant of Units does not
and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

 

10.         Plan and Agreement Not a Contract of Employment or Service. Neither
the Plan nor this Agreement is a contract of employment or services, and no
terms of the Participant’s employment or services agreement shall be affected in
any way by the Plan, this Agreement or related instruments, except to the extent
specifically expressed therein. Neither the Plan nor this Agreement shall be
construed as conferring any legal rights on the Participant to continue to be
employed or remain in service with the Company or any of its Affiliates, nor
will it interfere with the Company’s or any of its Affiliates’ right to
discharge the Participant with or without Cause or to otherwise deal with the
Participant regardless of the existence of the Plan, this Agreement or Units.

 

11.         Participant to Have No Rights as a Stockholder. Before the date as
of which the shares of Stock are issued to the Participant, the Participant will
have no rights as a shareholder with respect to those shares.

 

12.         Notice. Any notice or other communication required or permitted
under this Agreement must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice shall be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to Inspired Entertainment, Inc., 250 West
57th Street, Suite 2223, New York, NY 10107, Attention: General Counsel. Notice
to the Participant should be sent to the address the Participant has on file
with the Company. Either party may change the person and/or address to whom or
which the other party must give notice under this Section 12 by giving such
other party written notice of such change, in accordance with the procedures
described above.

 

13.         Successors. All obligations of the Company under this Agreement will
be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business of the Company, or a merger, consolidation, or otherwise.

 

14.         Governing Law. To the extent not preempted by federal law, this
Agreement will be construed and enforced in accordance with, and governed by,
the laws of the State of New York, without giving effect to any conflicts of law
principles that would require the application of the law of any other
jurisdiction. The Company and the Participant hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with the Units and this Agreement shall be brought only in the courts
in the State of New York, County of New York, including the federal courts
located therein should federal jurisdiction requirements exist, and (ii) consent
to submit to the exclusive jurisdiction of the such courts for purposes of any
action or proceeding arising out of or in connection with the Units or this
Agreement.

 



3 



 

15.         Plan Document Controls. The rights granted under this Agreement are
in all respects subject to the provisions set forth in the Plan to the same
extent and with the same effect as if set forth fully in this Agreement. If the
terms of this Agreement conflict with the terms of the Plan document, the Plan
document will control.

 

16.         Amendment of the Agreement. The Company and the Participant may
amend this Agreement only by a written instrument signed by both parties.

 

17.         Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

 

18.         Code Section 409A. The issuance of shares of Stock under this
Agreement shall be provided in a manner that complies with Code Section 409A and
any ambiguity herein shall be interpreted so as to be consistent with the intent
of this paragraph. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Code Section 409A or damages for failing to comply with Code Section 409A.
Notwithstanding anything herein to the contrary, if the Participant is a
“specified employee” as such term is defined under Code Section 409A at the time
of a separation from service and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such separation
from service is necessary in order to prevent any accelerated recognition of
income or additional tax under Code Section 409A, then the Company will defer
the issuance of shares of Stock hereunder (without any reduction therein) until
the date that is at least six (6) months following the Participant’s separation
from service with the Company or the earliest date permitted under Code Section
409A (e.g., immediately upon the Participant’s death), whereupon the Company
will promptly issue to the Participant the shares of Stock that would have
otherwise been previously issued to the Participant under this Agreement during
the period in which such issuance was deferred.

 

19.         Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use, and transfer, in electronic or other form, of personal
data as described in this Section 19 by and among, as applicable, the Company
and its Affiliates for the exclusive purpose of implementing, administering, and
managing the Plan and this Agreement. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, telephone number(s), date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of this Agreement (the “Data”). In
addition to transferring the Data amongst themselves as necessary for the
purpose of implementation, administration, and management of the Plan and this
Agreement, the Company and its Affiliates may each transfer the Data to any
third parties assisting the Company in the implementation, administration, and
management of the Plan and this Agreement. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country may
have different data privacy laws and protections. The Participant authorizes
such recipients to receive, possess, use, retain, and transfer the Data, in
electronic or other form, for the purposes of assisting the Company in the
implementation, administration, and management of the Plan and this Agreement,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Company or the Participant may elect to deposit
any shares of Stock. The Data related to the Participant will be held as long as
is necessary to implement, administer, and manage the Plan and this Agreement.
The Participant may, at any time, view the Data held by the Company with respect
to such Participant, request additional information about the storage and
processing of the Data with respect to such Participant, recommend any necessary
corrections to the Data with respect to the Participant, or refuse or withdraw
the consents herein in writing, in any case without cost, by contacting the
Participant’s local human resources representative. The Company may cancel the
Participant’s eligibility to participate in the Plan, and in the Committee’s
discretion, the Participant may forfeit any the Units if the Participant refuses
or withdraws the consents described herein.

 



4 



 

20.         Subject to Stockholder Approval. The Plan was adopted by the Company
on September 28, 2018. The Plan is subject to approval by stockholders of the
Company at an annual or special meeting of stockholders of the Company, and the
Participant’s rights with respect to the Units shall be subject to such approval
by stockholders. This Agreement and the grant of the Units shall be effective as
of the date hereof but are subject to such stockholder approval, and if
stockholders fail to approve the Plan prior to December 31, 2019, all of the
Units granted hereunder shall be cancelled as of such date.

 

21.         Entire Agreement. This Agreement and any other documents to be
executed to implement its provisions together constitute the entire agreement
between the parties pertaining to the subject matter hereof, superseding all
prior and contemporaneous agreements, representations and understandings of the
parties with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

INSPIRED ENTERTAINMENT, INC.     By:     Name:   Title:         [Name]     



5 



 

Exhibit 10.3

 

Performance-Based Form of RSU Agreement

2019 Awards

One-Year Performance Period

Three-Year Time-Based Vesting Period

 

[img001_v1.jpg]

 

INSPIRED ENTERTAINMENT, INC.



2018 OMNIBUS INCENTIVE PLAN

 

Performance Unit Award Agreement

 

This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) is entered into as of
January 28, 2019 (the “Grant Date”), and is between Inspired Entertainment,
Inc., a Delaware corporation (the “Company”), and [PARTICIPANT NAME] (the
“Participant”), an employee of the Company or one of its subsidiaries. Any term
capitalized but not defined in this Agreement shall have the meaning set forth
in the Inspired Entertainment, Inc. 2018 Omnibus Incentive Plan (the “Plan”).

 

22.         Grant of Performance Units. In accordance with the terms of the Plan
and subject to the terms and conditions of the Plan and this Agreement,
including the time-based service requirements through the scheduled Vesting Date
(as defined in Section 2(b) below), the Company hereby grants to the Participant
[NUMBER] Performance Units (each a “Unit” and collectively, the “Units”). The
final number of Units that ultimately may become eligible to vest on the Vesting
Date shall be determined by the Compensation Committee of the Company’s Board of
Directors (the “Committee”) in accordance with the Threshold Performance
Criteria for the Performance Period set forth in Appendix A hereto (the
“Performance Condition”), and may range from 0% to 200% of the Units.

 

23.         Vesting of Units. The vesting of Units is contingent on attainment
of the Performance Condition for the Performance Period and the Participant’s
continued employment through the Vesting Date, except as otherwise provided in
Section 5 of this Agreement or in the Plan. The Committee shall make its
determinations with respect to attainment of the Performance Condition following
the Performance Period.

 

(a)If the Committee determines that the Performance Condition has not been met,
all of the Units shall be immediately forfeited and terminated.

 

(b)Subject to Sections 5 and 20 of this Agreement, if the Committee determines
that the Performance Condition has been met, the number of Units determined by
the Committee in accordance with Appendix A shall be eligible to vest (i.e., the
restrictions lapse) if the Participant remains in employment through December
31, 2021 (the “Vesting Date”).

 

NOTE: For the avoidance of doubt, except as provided under Section 5 of this
Agreement (e.g., the Participant’s death, the Participant’s termination in
connection with a Change in Control or pursuant to a specific provision of the
Participant’s employment agreement) or the Plan, the Units will only be eligible
to vest IF: 1) the Committee determines that the Performance Condition has been
met AND 2) the Participant remains employed throughout the three year period
from the Grant Date to the Vesting Date.

 

24.         Settlement of Units. Within thirty (30) days of the Vesting Date,
the Company will issue in certificated or uncertificated form to the Participant
a number of shares of the Company’s common stock (the “Stock”) corresponding to
the number of Units that vested, less the number, if any, withheld in
satisfaction of applicable withholding taxes as discussed in Section 4. In no
event shall the date of settlement be later than two-and-one-half (2 1/2) months
after the later of (i) the end of the Company’s fiscal year in which the Vesting
Date occurs or (ii) the end of the calendar year in which the Vesting Date
occurs.

 



6 



 

25.          Taxes; Withholding Obligation.

 

(a)          The Participant shall be ultimately liable and responsible for all
federal, state, local or foreign income or employment taxes owed in connection
with the Units and/or required to be withheld, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Units. The Company makes no representation or undertaking
regarding the domestic or foreign tax treatment of the Participant in connection
with the grant or vesting of the Units, the issuance of shares of Stock upon
settlement of the Units or the subsequent sale of such shares of Stock. The
Company is not committed and is not under any obligation to structure the Units
to reduce or eliminate the Participant’s tax liability.

 

(b)          As a condition to the Company’s delivery of shares of Stock
pursuant to Section 3, the Participant shall be required to make appropriate
arrangements for the satisfaction of any applicable domestic or foreign tax or
employment or social insurance withholding obligation which may include
tendering to the Company a cash payment equal to the withholding amount due in
accordance with procedures adopted from time to time by the Company.  If
withholding of taxes and/or social insurance is required at the time of vesting
and the Participant has not made other arrangements satisfactory to the Company,
the Company will withhold from any shares deliverable upon the vesting of Units
a number having a Fair Market Value equal to the withholding taxes due.

 

26.          Effect of Termination of Employment/Service. If the Participant
ceases to provide employment or other services to the Company or a subsidiary of
the Company for any reason prior to the Vesting Date, the Units shall be
automatically and immediately forfeited and terminated; provided that, if there
is a conflict between this provision and the provisions of any employment (or
similar) agreement between the Company (or a subsidiary of the Company) and the
Participant in effect at the time of termination, the provisions of such
employment (or similar) agreement shall govern. Notwithstanding the foregoing,
in the event:

 

●the Participant ceases to provide employment or other services due to the
Participant’s death or

 

●a Change in Control occurs AND the Participant’s employment or other services
are terminated without Cause within the twelve (12) month period immediately
following such Change in Control (such that the Participant’s Units would
otherwise be cancelled (e.g., not be retained in accordance with Section 14(g)
of the Plan)),

 

the Participant’s Units shall vest as of the date of such termination; and, for
the avoidance of doubt, the number of Units that vest shall equal the number
specified in Section 1 above if the termination date is during the Performance
Period (i.e., the number issuable for target-level performance) and otherwise
shall be determined in accordance with Section 2 above if the termination date
is subsequent to the Performance Period (i.e., the number issuable based on the
extent to which the Performance Condition has been attained in accordance with
Appendix A).

 



7 



 

27.         Clawback. By accepting the award of Units, the Participant agrees
that the Company may recover some or all of the shares of Stock delivered with
respect to such award or recoup some or all of the value thereof via offset from
other amounts owed by the Participant to the Company or any of its Affiliates,
at any time in the three calendar years following delivery thereof, if and to
the extent that the Committee concludes that (i) U.S. federal or state law, the
laws of any other jurisdiction in which the Participant has been employed by or
providing services to the Company during the term of the award, or the listing
requirements of any exchange on which the Company’s stock is listed for trading
so require, (ii) the performance criteria required for the vesting were not met,
or not met to the extent necessary to support the amount of Units that vested,
or (iii) as required by Section 304 of the U.S. Sarbanes-Oxley Act of 2002,
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise after a restatement of the Company’s financial results as reported to
the U.S. Securities and Exchange Commission. By accepting an award hereunder,
and by accepting any delivery of shares of Stock hereunder the Participant
agrees to promptly comply with any Company demand for recovery or recoupment
hereunder.

 

28.          Transferability of Units. Except as otherwise provided herein, the
Participant may not sell, transfer, pledge, assign or otherwise alienate or
hypothecate Units other than by will or the laws of descent and distribution or
equivalent laws in the jurisdiction of the Participant’s employment. Any attempt
to transfer Units in contravention of this Section 7 is null and void ab initio.

 

29.          Compliance with Securities Laws and other Requirements.
Notwithstanding anything herein to the contrary, if at any time the Company
determines that issuing or distributing shares of Stock would violate applicable
securities laws or other legal or regulatory requirements, the Company will not
issue or distribute such shares until such time as distribution of the shares
would not violate applicable securities laws and other requirements. The
Committee may declare any provision of this Agreement or action of its own null
and void, if it determines the provision or action fails to comply with the
applicable short-swing trading rules under the securities laws. As a condition
to issuing or distributing shares of Stock to the Participant, until such time
as such shares have been registered pursuant to an effective registration
statement under the securities laws, or an exemption from such requirements is
available, the Company may require the Participant to make such written
representations as it deems necessary or desirable to comply with applicable
securities laws.

 

30.          No Limitation on Rights of the Company. The grant of Units does not
and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

 

31.          Plan and Agreement Not a Contract of Employment or Service. Neither
the Plan nor this Agreement is a contract of employment or services, and no
terms of the Participant’s employment or services agreement shall be affected in
any way by the Plan, this Agreement or related instruments, except to the extent
specifically expressed therein. Neither the Plan nor this Agreement shall be
construed as conferring any legal rights on the Participant to continue to be
employed or remain in service with the Company or any of its Affiliates, nor
will it interfere with the Company’s or any of its Affiliates’ right to
discharge the Participant with or without Cause or to otherwise deal with the
Participant regardless of the existence of the Plan, this Agreement or Units.

 



8 



 

32.          Participant to Have No Rights as a Stockholder. Before the date as
of which the shares of Stock are issued to the Participant, the Participant will
have no rights as a shareholder with respect to those shares.

 

33.          Notice. Any notice or other communication required or permitted
under this Agreement must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice shall be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to Inspired Entertainment, Inc., 250 West
57th Street, Suite 2223, New York, NY 10107, Attention: General Counsel. Notice
to the Participant should be sent to the address the Participant has on file
with the Company. Either party may change the person and/or address to whom or
which the other party must give notice under this Section 12 by giving such
other party written notice of such change, in accordance with the procedures
described above.

 

34.          Successors. All obligations of the Company under this Agreement
will be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business of the Company, or a merger, consolidation, or otherwise.

 

35.          Governing Law. To the extent not preempted by federal law, this
Agreement will be construed and enforced in accordance with, and governed by,
the laws of the State of New York, without giving effect to any conflicts of law
principles that would require the application of the law of any other
jurisdiction. The Company and the Participant hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with the Units and this Agreement shall be brought only in the courts
in the State of New York, County of New York, including the federal courts
located therein should federal jurisdiction requirements exist, and (ii) consent
to submit to the exclusive jurisdiction of the such courts for purposes of any
action or proceeding arising out of or in connection with the Units or this
Agreement.

 

36.          Plan Document Controls. The rights granted under this Agreement are
in all respects subject to the provisions set forth in the Plan to the same
extent and with the same effect as if set forth fully in this Agreement. If the
terms of this Agreement conflict with the terms of the Plan document, the Plan
document will control.

 

37.          Amendment of the Agreement. The Company and the Participant may
amend this Agreement only by a written instrument signed by both parties.

 

38.          Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

 

 



9 





39.          Code Section 409A. The issuance of shares of Stock under this
Agreement shall be provided in a manner that complies with Code Section 409A and
any ambiguity herein shall be interpreted so as to be consistent with the intent
of this paragraph. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Code Section 409A or damages for failing to comply with Code Section 409A.
Notwithstanding anything herein to the contrary, if the Participant is a
“specified employee” as such term is defined under Code Section 409A at the time
of a separation from service and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such separation
from service is necessary in order to prevent any accelerated recognition of
income or additional tax under Code Section 409A, then the Company will defer
the issuance of shares of Stock hereunder (without any reduction therein) until
the date that is at least six (6) months following the Participant’s separation
from service with the Company or the earliest date permitted under Code Section
409A (e.g., immediately upon the Participant’s death), whereupon the Company
will promptly issue to the Participant the shares of Stock that would have
otherwise been previously issued to the Participant under this Agreement during
the period in which such issuance was deferred.

 

40.          Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use, and transfer, in electronic or other form, of personal
data as described in this Section 19 by and among, as applicable, the Company
and its Affiliates for the exclusive purpose of implementing, administering, and
managing the Plan and this Agreement. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, telephone number(s), date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of this Agreement (the “Data”). In
addition to transferring the Data amongst themselves as necessary for the
purpose of implementation, administration, and management of the Plan and this
Agreement, the Company and its Affiliates may each transfer the Data to any
third parties assisting the Company in the implementation, administration, and
management of the Plan and this Agreement. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country may
have different data privacy laws and protections. The Participant authorizes
such recipients to receive, possess, use, retain, and transfer the Data, in
electronic or other form, for the purposes of assisting the Company in the
implementation, administration, and management of the Plan and this Agreement,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Company or the Participant may elect to deposit
any shares of Stock. The Data related to the Participant will be held as long as
is necessary to implement, administer, and manage the Plan and this Agreement.
The Participant may, at any time, view the Data held by the Company with respect
to such Participant, request additional information about the storage and
processing of the Data with respect to such Participant, recommend any necessary
corrections to the Data with respect to the Participant, or refuse or withdraw
the consents herein in writing, in any case without cost, by contacting the
Participant’s local human resources representative. The Company may cancel the
Participant’s eligibility to participate in the Plan, and in the Committee’s
discretion, the Participant may forfeit any the Units if the Participant refuses
or withdraws the consents described herein.

 



10 



 

41.          Subject to Stockholder Approval. The Plan was adopted by the
Company on September 28, 2018. The Plan is subject to approval by stockholders
of the Company at an annual or special meeting of stockholders of the Company,
and the Participant’s rights with respect to the Units shall be subject to such
approval by stockholders. This Agreement and the grant of the Units shall be
effective as of the date hereof but are subject to such stockholder approval,
and if stockholders fail to approve the Plan prior to December 31, 2019, all of
the Units granted hereunder shall be cancelled as of such date.

 

42.          Entire Agreement. This Agreement and any other documents to be
executed to implement its provisions together constitute the entire agreement
between the parties pertaining to the subject matter hereof, superseding all
prior and contemporaneous agreements, representations and understandings of the
parties with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

INSPIRED ENTERTAINMENT, INC.     By:     Name:   Title:         [Name] 

 

11 



 

[img001_v1.jpg]

 

Appendix A

 

Performance Condition Vesting Criteria and Methodology

 

Participant: [Name] Target Number of Units: [# of RSUs]

 

A.        Performance Period

 

[To be Inserted]

 

B.       Threshold Performance Criteria

 

[To be Inserted]

 

C.        Unit Calculations Assuming Threshold Performance Criteria are Achieved

 

[To be Inserted]

 

D.        Additional Factors or Information Regarding Performance Condition
Methodology

 

[To be Inserted]

 

E.       Committee Determinations

 

Determinations as to achievement of Performance Criteria and Unit calculations
shall be made by the Committee in its sole discretion following the Performance
Period. The Committee may adjust awards and metrics based on extraordinary or
unforeseen events and its determinations shall be binding and conclusive.

 

NOTE:   Service Vesting Conditions Continue through Vesting Date



Notwithstanding a Committee determination that applicable Performance Criteria
for the Units have been achieved, the Units shall remain subject to the
time-based service conditions specified in the Agreement through the scheduled
Vesting Date (i.e., December 31, 2021).

 



 